UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2007 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-10210 TREE TOP INDUSTRIES, INC. (Exact name of small business issuer as specified in its charter) Nevada 83-0250943 (State of incorporation) (IRS Employer ID Number) 511 Avenue of the Americas, #800 New York, NY 10011 (Address of principal executive offices) (775) 261-3728 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESxNO o Number of shares of common stock outstanding as of August 13, 2007: 988,400 shares of common stock. Transitional Small Business Format YES oNOx TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1.Financial Statements Item 2.Management’s Discussion and Analysis of Financial Condition Item 3.Control and Procedures PART II – OTHER INFORMATION Item 1.Legal Proceedings Item 2.Unregistered Sales of Equity Securities and Use of Proceeds Item 3.Defaults Upon Senior Securities Item 4.Submission of Matters to a Vote of Security Holders Item 5.Other Information Item 6.Exhibits Signatures PART I FINANCIAL INFORMATION Item 1.Financial Statements. Tree Top Industries (formerly GohealthMD, Inc.) BALANCE SHEETS JUNE 30, 2007 DECEMBER 31, 2006 (UNAUDITED) (AUDITED) (RESTATED) ASSETS Current Assets: Cash $ 3,661 $ 30,578 Total Current Assets 3,661 30,578 Total Assets $ 3,661 $ 30,578 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Notes payable $ 113,000 $ 113,000 Accounts payable 338,530 338,530 Accrued expenses 65,684 30,031 Accrued interest payable 42,185 38,630 Due to related party 1,200 1,200 Due to officers and directors 84,993 130,765 Total Current Liabilities 645,592 652,156 Total Liabilities 645,592 652,156 Stockholders' Deficit: Common stock, $.001 par value, 75,000,000 shares authorized, 987,791 shares issued and outstanding 988 988 Additional paid-in capital 14,790,182 14,790,182 Accumulated deficit (15,433,101 ) (15,412,748 ) Total Stockholders' Deficit (641,931 ) (621,578 ) Total Liabilities and Stockholders' Deficit $ 3,661 $ 30,578 Tree Top Industries (formerly GohealthMD, Inc.) STATEMENTS OF OPERATIONS (UNAUDITED) SIX MONTHS ENDED JUNE 30, THREE MONTHS ENDED JUNE 30, 2007 2006 2007 2006 Service income $ 120,000 $ - $ - $ - Operating expenses General, selling and administrative expenses 78,437 18,657 28,358 9,518 Professional fees 58,830 6,615 21,425 5,000 Total operating expenses 137,267 25,272 49,783 14,518 Operating loss (17,267 ) (25,272 ) (49,783 ) (14,518 ) Other income (expense): Interest income 469 - 160 - Interest expense (3,555 ) (3,645 ) (1,733 ) (1,823 ) Total other income (expense) (3,086 ) (3,645 ) (1,573 ) (1,823 ) Net loss $ (20,353 ) $ (28,917 ) $ (51,356 ) $ (16,341 ) Basic and diluted net loss per share $ (0.02 ) $ (0.11 ) $ (0.05 ) $ (0.06 ) Weighted average common shares outstanding - basic and diluted 987,791 252,791 987,791 252,791 Tree Top Industries (formerly GohealthMD, Inc.) STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) 2007 2006 Cash Flows from Operating activities: Net loss $ (20,353 ) $ (28,917 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Net change in: Increase in accounts payable - 10,511 Increase (decrease) in accrued expenses 35,653 (8,580 ) Increase (decrease) in accrued interest payable 3,555 3,645 Net cash provided by (used in) operating activities 18,855 (23,341 ) Cash Flows from Financing Activities (Repayment of) proceeds from officers' loans (45,772 ) 23,341 Net cash provided by (used in) financing activities (45,772 ) 23,341 Decrease in cash (26,917 ) - Cash, beginning of period 30,578 - Cash, end of period $ 3,661 $ - Supplemental Disclosures of Cash Flow Information: Cash paid during the periodfor: Interest $ - $ - Income Taxes $ - $ - Tree Top Industries (formerly GohealthMD, Inc.) NOTES TO FINANCIAL STATEMENTS JUNE 30, 2007 1. RESTATEMENT OF 2006 FINANCIAL STATEMENTSThe Company's December 31, 2006 balance sheet was restated for the following matter: The Company determined that the accounting for the issuance of 100,000 shares of common stockto a note holder in December 2006 was improperly recorded as a consulting expense. The notepayable of $50,000 and accrued interest thereon totaling $1,167 was not offset by the issuance of theshares. As a result, consulting expense was overstated by $51,167 in 2006. The result of this restatement was to decrease stockholders' deficit at January 1, 2007 by $51,167. 2. INTERIM PRESENTATION The December 31, 2006 balance sheet data was derived from audited financial statements but does not include all disclosures required by generally accepted accounting principles. In the opinion of management, the accompanying unaudited financial statements contain all normal and recurring adjustments necessary to present fairly the financial position of the Company as of June 30, 2007, its results of operations for the six and three months ended June 30, 2007 and 2006and its cash flows for the six months ended June 30, 2007 and 2006.The statements of operations for the six months ended June 30, 2007 and 2006 are not necessarily indicative of the results for the full year.While the Company believes that the disclosures presented are adequate to make the information not misleading, these financial statements should be read in conjunction with the financialstatements and accompanying notes included in the Company's Annual Report on Form 10-KSBand form 10-KSB/A for the year ended December 31, 2006.3. GOING CONCERNThe accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company has incurred losses totaling $15,433,101 has a working capital deficit of $641,931 and is in default of several notes payable (see Note 5). For the period from inception (February 23, 1999) through December 31, 2006, the Company has not generated any significant business. Through the date of these financial statements viable operations have not been achieved and the Company has been unsuccessful in raising all the capitalthat it requires. Revenues have been minimal and the Company continues to require substantialfinancing. Most of the financing has been provided by David Reichman, the present CEO, Chairman and President, and the Company is dependent upon his ability and willingness to continue to provide suchfinancing which is required to meet reporting and filing requirements of a public company. The Company currently is continuing to attempt to negotiate reductions in amounts owed its suppliers and to seek additional debt and equity financing, including mergers with other companies. It also is seeking to serve as a vehicle for an operating private company to enter into a reverse merger with the Company and thereby enable such private entity to emerge as a public entity. In order for the Company to remain a reporting entity it will need to continue to receive funds from the exercise of outstanding warrants and options, through other equity or debt financing or through successfully negotiating a merger with an operating company. There can be no assurance that the Company will continue to receive any proceeds from the exercise of warrants or options, that the Company will be able to obtain the necessary funds to finance its operations, or that a merger candidate can be identified and an agreement negotiated, all of which raises substantially doubt about its ability to continue as a going concern. 4.
